


Exhibit 10.48
October 25, 2011


Mr. Michael W. Coble
779 Argonne Ave. NE
Atlanta, GA 30308


Dear Michael,


As we discussed, effective as of 11:59 p.m. on October 31, 2011 (the "Separation
Date"), you will retire from Outback Steakhouse International, Inc. (the
"Company") and your employment with the Company and its subsidiaries and
affiliates will terminate. The purpose of this letter agreement (the
"Agreement") is to confirm the agreement between you and the Company concerning
your separation from the Company and the related severance arrangements, as
follows:


1.     Termination; Duties Until Separation Date. Effective as of the Separation
Date, your employment with the Company will terminate, and you will resign from
all other positions, offices and directorships that you hold with the Company,
Kangaroo Holdings, Inc. ("Holdings"), OSI Restaurant Partners, LLC (“OSI”) or
any of their respective affiliates or subsidiaries. From the date first written
above until the Separation Date, you shall continue to serve as the President of
the Company on the terms contained in the Employment Agreement between you and
the Company dated January 1, 2002 (the "Employment Agreement"). Your right to
receive the benefits under this Agreement is conditioned upon your continued
compliance with the covenants contained in the Employment Agreement and the
fulfillment of your duties thereunder. As of the Separation Date, the Employment
Agreement will terminate except as expressly provided in this Agreement.


2.     Final Wages and Business Expenses. In accordance with the Employment
Agreement, you will receive any base salary earned by you during the current
payroll period, through the Separation Date, to the extent not previously paid.
You will also be reimbursed for any unreimbursed business expenses incurred
under Section 7 of the Employment Agreement, provided you submit appropriate
substantiation and documentation in accordance with Company policy. These
amounts will be paid to you within thirty (30) days of the Separation Date
whether or not you accept this Agreement.




--------------------------------------------------------------------------------




Michael W. Coble
October 26, 2011
Page 2 of 5


3.    Severance Benefits. In consideration of your acceptance of this Agreement,
and subject to (i) your executing a release agreement in the form attached
hereto as Exhibit A (the "Release") (ii) your continued compliance with your
obligations under this Agreement and under Sections 9, 10, 11, 12, 14 and 29 of
the Employment Agreement, the Company will provide you with the following
severance pay:


(A) In full satisfaction of its obligations under Section 8(f) of the Employment
Agreement, the Company will provide you with a severance payment equal to Four
Hundred Thousand Dollars ($400,000) payable as follows:
(i) Thirty-Three Thousand Three Hundred Thirty-Three and 33/100 Dollars
($33,333.33) payable on November 15, 2011;
(ii) Thirty-Three Thousand Three Hundred Thirty-Three and 33/100 Dollars
($33,333.33) payable on December 15, 2011; and
(iii) Three Hundred Thirty-Three Thousand Three Hundred Thirty-Three and 34/100
Dollars ($333,333.34) payable on February 15, 2012; and
(B) In lieu of any payment pursuant to the Company's bonus program for the
calendar year 2011, you will be entitled to receive a severance payment equal to
the amount of the annual bonus you would have received for the 2011 calendar
year calculated without pro-ration for actual days worked, and based on the 2011
bonus plan approved by the Compensation Committee of the Board of Directors of
the Company and your annual bonus target percentage. Any bonus payment under
this subsection (B) shall be paid in a single lump sum payment within ninety
(90) days after December 31, 2011.


Timing of the payments listed above shall be subject to the provisions of
Section 5 below. The sum of (A) plus (B) shall be known as the “Severance
Payment”.


4.    Stock and Stock Options.


(a) Of the Ninety-five Thousand (95,000) options to purchase shares of the
common stock of Holdings at Six and 50/100 Dollars ($6.50) per share granted to
you pursuant to that certain Replacement Option Agreement dated as of April 6,
2010 between you and Holdings ("Option Agreement #1"), the Twenty-eight Thousand
Five Hundred (28,500) that are currently unvested shall be forfeited as of the
Separation Date. The remaining Sixty-six Thousand Five Hundred (66,500) vested
options to purchase shares of the common stock of Holdings at Six and 50/100
Dollars ($6.50) per share granted to you pursuant to Option Agreement, shall
continue to be governed by Option Agreement #1, the terms of the Holdings 2007
Equity Incentive Plan (the "Equity Plan") and the other agreements referenced
therein.
(b) Of the Ninety-four Thousand (94,000) options to purchase shares of the
common stock of Holdings at Six and 50/100 Dollars ($6.50) per share granted to
you pursuant to that certain Replacement Option Agreement dated as of April 6,
2010 between you and Holdings ("Option Agreement #2"), the Twenty-eight Thousand
Five Hundred (28,200) that are currently unvested shall be forfeited as of the
Separation Date. The remaining Sixty-five Thousand Eight Hundred (65,800) vested
options to purchase shares of the common stock of Holdings at Six and 50/100
Dollars ($6.50) per share granted to you pursuant to Option Agreement, shall
continue to be governed by Option Agreement #2, the terms of the Equity Plan and
the other agreements referenced therein.
(c) Your 100,000 shares of stock in Holdings (“Holdings Stock”) shall remain
unchanged and shall continue to be governed by the Stockholders Agreement (the
“Stockholders Agreement”) and




--------------------------------------------------------------------------------




Michael W. Coble
October 26, 2011
Page 3 of 5
 
Registration Rights Agreement (the “Registration Rights Agreement”), each dated
June 14, 2007 and entered into by you, Holdings and other stockholders of
Holdings.


5.    Conditions to the Company's Obligations. Any obligation of the Company,
Holdings or any of their respective affiliates under Section 3 or 4 hereof is
conditioned upon (i) your executing this Agreement (which includes the release
of claims included in Section 12 below) and (ii) your executing the Release and
delivering it to the Company within ten (10) calendar days of the Separation
Date; provided, however, that the Company shall not be required to make any
Severance Payment prior to the eighth calendar day following the date of your
signing the Release, provided you have not revoked such Release.


6.     Tax Withholding. All payments by the Company under this Agreement will be
reduced by all taxes and other amounts that the Company is required to withhold
under applicable law and all other deductions authorized by you.


7.     Acknowledgement of Full Payment and Status of Benefits. You agree that
the payments and benefits provided under Sections 2 and 3 of this Agreement and
described in Section 4 of this Agreement are in complete satisfaction of any and
all compensation due to you from the Company or any of its affiliates, whether
arising under the Employment Agreement or otherwise, in connection with your
employment or the termination thereof, and that, except as expressly provided in
this Agreement, nothing further is owed to you by the Company or Holdings or any
of their respective affiliates. You will not continue to earn vacation or other
paid time off after the Separation Date and your participation in all employee
benefit plans and programs of the Company and its affiliates will end as of the
Separation Date, in accordance with the terms of those plans and programs.


8.     Confidentiality, Non-Competition and Non-Solicitation. You agree that you
will not disclose this Agreement or any of its terms or provisions, directly or
by implication, except to members of your immediate family and to your legal and
tax advisors, and then only on condition that they agree not to further disclose
this Agreement or any of its terms or provisions to others. You hereby
acknowledge, reaffirm, and agree to comply with all of your post-employment
confidentiality, non-solicitation, noncompetition and other obligations under
Sections 9, 10, 11, 12 and 14 of the Employment Agreement (the "Restrictive
Covenants"), in accordance with the terms thereof. The Company's obligations to
provide any of the payments and benefits set forth in this Agreement are
expressly conditioned on your continued full compliance with the Restrictive
Covenants, the covenant contained in Section 29 of the Employment Agreement and
your compliance with the covenants contained in this Agreement, including, but
not limited to, those contained in Section 9 below.


9.     Non-Disparagement. You agree that from and after the date hereof you will
not make any false, misleading or disparaging statements about, or otherwise
criticize, the Company, OSI, Holdings, or any of their respective affiliates,
directors, employees, officers, agents, products or services.


10.     Return of Documents and Other Property. In signing this Agreement, you
agree that, prior to the Separation Date, you will return to the Company any and
all documents, materials and information related to the business, whether
present or otherwise, of the Company and its




--------------------------------------------------------------------------------




Michael W. Coble
October 26, 2011
Page 4 of 5


affiliates as required by Section 11 of the Employment Agreement, and all keys
and other property of the and its subsidiaries and affiliates in your possession
or control. As of the Separation Date, you agree that you will not, for any
purpose, attempt to access or use any computer or computer network or system of
the Company or any of its affiliates, including without limitation their
electronic mail systems. Further, you agree that prior to the Separation Date
you will disclose to the Company all passwords necessary or desirable to enable
the Company to access all information which you have password-protected on its
computer network or system.


11.     Cooperation. You agree to cooperate fully with all reasonable requests
for information and participation by the Company, its agents or attorneys in
prosecuting or defending claims, suits and disputes brought on behalf of or
against the Company or its affiliates and in which you are involved or about
which you have knowledge.


12.     Release of Claims.


(a)     In exchange for the Severance Payment and other benefits provided to you
under this Agreement, which are contingent on your signing this Agreement, which
includes this release of claims, and to which you would not otherwise be
entitled, on your own behalf and that of your heirs, executors, administrators,
beneficiaries, representatives and assigns, and all others connected with or
claiming through you, you hereby release and forever discharge the Company,
Holdings, and their respective subsidiaries and other affiliates and all of
their respective past, present and future officers, directors, trustees,
shareholders, employees, agents, general and limited partners, members,
managers, joint venturers, representatives, successors and assigns, and all
others connected with any of them, both individually and in their official
capacities, from any and all causes of action, rights or claims of any type or
description, known or unknown, which you have had in the past, now have or might
have, through the date of your signing of this Agreement, including, without
limitation, any and all causes of action, rights or claims in any way resulting
from, arising out of or connected with your employment by the Company or any of
its subsidiaries or other affiliates, or the termination of that employment or
pursuant to any federal, state or local law, regulation or other requirement.


(b)     Excluded from the scope of the release of claims set forth in Section
12(a) is (i) any claim arising under terms of this Agreement after the effective
date of this Agreement, (ii) payment of any severance amounts pursuant to
Section 3 of this Agreement, and any vested rights, payments, or benefits due
under any employee benefit plan sponsored or maintained by the Company or any of
its affiliates, (iii) any claim arising out of Option Agreement #1, Option
Agreement #2 or the Holdings Stock, (iv) any right of indemnification or
contribution pursuant to the Articles Of Incorporation or By-Laws of the Company
or any of its subsidiaries or other affiliates and (v) any right of
indemnification or contribution that you have pursuant to any written
stockholder agreement between you and the Company or any of its subsidiaries or
other affiliates.


(c)     You also acknowledge that you have been advised by the Company and its
subsidiaries and other affiliates to seek the advice of an attorney prior to
executing this Agreement, and that you have had sufficient time to consider this
Agreement and to consult with




--------------------------------------------------------------------------------




Michael W. Coble
October 26, 2011
Page 5 of 5


an attorney, if you wished to do so, or to consult with any other person of your
choosing before signing, and you are signing this Agreement voluntarily and with
a full understanding of its terms. You further acknowledge that, in signing this
Agreement, you have not relied on any promises or representations, express or
implied, that are not set forth expressly in this Agreement.


13.     Entire Agreement. This Agreement constitutes the entire agreement
between you and the Company and supersedes all prior and contemporaneous
communications, agreements and understandings, whether written or oral, with
respect to your employment, its termination and all related matters, excluding
only your rights and obligations under or with respect to Option Agreement #1,
Option Agreement #2, the Stockholders Agreement, the Registration Rights
Agreement, and your post-employment obligations under Sections 9, 10, 11, 12, 14
and 29 of the Employment Agreement and the Company's rights and remedies under
the Employment Agreement, including those other provisions of the Employment
Agreement that are necessary or desirable for the enforcement of the
aforementioned surviving provisions, all of which shall remain in full force and
effect in accordance with their terms. Nothing in this Agreement shall discharge
or otherwise affect your obligations under the Stockholders Agreement, the
Registration Rights Agreement.


14.     Section 409A. Any taxable welfare benefits provided to you pursuant to
this Agreement (the "Applicable Benefits") shall be subject to the following
requirements in order to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the "Code"). The amount of any Applicable Benefits provided
during one taxable year shall not affect the amount of the Applicable Benefits
provided in any other taxable year, except that with respect to any Applicable
Benefits that consist of the reimbursement of expenses referred to in Code
Section 1 05(b), a limitation may be imposed on the amount of such
reimbursements as described in Treasury Regulations Section 1.409A-3(i)(iv)(B).
To the extent that any Applicable Benefits consist of the reimbursement of
eligible expenses, such reimbursement must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred.
Further, no Applicable Benefits may be liquidated or exchanged for another
benefit.


15.     Miscellaneous. This Agreement may not be modified or amended, and no
breach shall be deemed to be waived, unless agreed to in writing by you and the
Company. The captions and headings in this Agreement are for convenience only
and in no way define or describe the scope or content of any provision of this
Agreement. This Agreement may be executed in one or more counterparts, each of
which shall be an original and all of which together shall constitute one and
the same instrument. This Agreement shall be governed by the laws of the State
of Florida, without giving effect to the principles of comity or conflicts of
laws thereof.


If the terms of this Agreement are acceptable to you, please sign, date and
return it to the Company. The enclosed copy of this Agreement, which you should
also sign and date, is for your records.


Sincerely,
/s/ Joseph Kadow
 
ACCEPTED:
/s/ Michael W. Coble
Joseph Kadow
 
 
10/31/11
Executive Vice President
 
 
 



